In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from (1) an order of the Supreme Court, Westchester County (Rosato, J.), entered June 24, 1998, which, inter alia, denied their motion to vacate a trial readiness order and to compel additional *651discovery, and (2) an order of the same court, entered September 21, 1998, which denied their motion to vacate the note of issue filed by the defendant Paraco Gas Corporation.
Ordered that the orders are affirmed, with one bill of costs.
In light of the plaintiffs’ failure to demonstrate that the additional discovery which they sought was material and necessary to the prosecution of its case (see, CPLR 3101; Allen v Crowell-Collier Publ. Co., 21 NY2d 403), the Supreme Court properly denied their motion to vacate the trial readiness order and to compel additional discovery.
The denial of the second motion was also proper. The plaintiffs failed to move for vacatur of the note of issue within 20 days after it had been served (see, 22 NYCRR 202.21 [e]; Stella v Ahmed, 223 AD2d 698). In addition, the plaintiffs did not establish that unusual and unanticipated circumstances developed subsequent to the filing of the note of issue and certificate of readiness which required additional pretrial proceedings to prevent substantial prejudice (see, 22 NYCRR 202.21; Stella v Ahmed, supra, at 698). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.